         Case 5:17-cv-01081-DEP Document 58 Filed 03/08/19 Page 1 of 1



                              125 Broad Street, 19th Fl.
                              New York, NY 10004                                 Kevin E. Jason
                              212.607.3300                                      Staff Attorney
                              212.607.3318                                      212.607.3393
                              www.nyclu.org                                     kjason@nyclu.org

                                                                            March 8, 2019

VIA ECF

Hon. David E. Peebles
United States Magistrate Judge
Federal Building and U.S. Courthouse
P.O. Box 7345
Syracuse, NY 13261

       Re: T.H. v. City of Syracuse, et al., 5:17-cv-1081 (GTS/DEP)

Dear Judge Peebles:

        On behalf of Plaintiff in the above referenced action, we write to provide a status update
on settlement. The parties are still working toward executing the settlement agreement and
releases. At this point, we are awaiting the remaining signatures from Defendants.

       We appreciate the Court’s attention to this matter.


                                                             Respectfully submitted,




                                                             Kevin E. Jason
                                                             Erin Beth Harrist
                                                             Christopher T. Dunn
                                                             Counsel for Plaintiff

cc:

Hancock Estabrook, LLP and City of Syracuse Corporation Counsel, Counsel for Defendants
(via ECF)
